PER CURIAM:
Anthony Eugene Sugg appeals the district court’s order directing the clerk to continue case management regarding Sugg’s 28 U.S.C. § 2254 (2000) petition. We dismiss the appeal for lack of jurisdiction because the district court’s order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The district court’s order is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED